DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
Claims 1, 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Specifically, claim 1 recites on page 2, line 2, “a vehicle” which had been previous introduced in the claim.  It is unclear if this is the same element, a different element, or related elements.  Claims 10 and 11 also suffer from this deficiency.
Specifically, claim 8 recites, “when the at least one processor is informed that the third driver model is selected from the first driver model and the third driver model.”  This limitation is unclear as the immediately previous limitation builds the third driver model.  Claim 8 also recites, “builds a second driver model” however the second driver model was already built in claim 1 on which claim 8 depends.  Accordingly, the scope of this claim is unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lefèvre et al. (hereinafter Lefevre), Autonomous Car Following: A Learning-Based Approach in view of Dorum et al. (hereinafter Dorum), U.S. Patent Application Publication 2014/0244125, further in view of Weiss et al. (hereinafter Weiss), A Survey of Transfer Learning, further in view of Stenneth, U.S. Patent Application Publication 2016/0247394.
Regarding Claim 1, Lefevre discloses an information processing system comprising:
at least one processor [“processor” pg. 923, §IV.A, lines 5-6];
at least one first detector that detects a first surrounding situation [“Exteroceptive sensors” Fig. 2];

wherein 
the at least one processor 
generates at least one first travel history that includes the first surrounding situation by the at least one first detector, as a first travel situation of a vehicle that belongs to the first vehicle type [“Driving situation” Fig. 2],
receives the at least one first travel history [“using the history of driving situations” pg. 922, col. 1, line 12],
learns based on the at least one first travel history to build a first driver model [“driver model” pg. 922, col. 1, line 10] that represents relation between a travel situation and a behavior of each of the n vehicles that belong to the first vehicle type [“what the driver would have done in the same situation” pg. 922, col. 1, lines 14-15], 
generates at least one second travel history that includes the second surrounding situation detected by the at least one second detector, as a second travel situation of a vehicle that belongs to the second vehicle type [“Driving situation” Fig. 2],
receives the at least one second travel history [“using the history of driving situations” pg. 922, col. 1, line 12].
However, Lefevre fails to explicitly disclose that belongs to a first vehicle type;
that belongs to a second vehicle type that is different from the first vehicle type;
the at least one first detector and the at least one second detector have different detection precisions; and 

from each of m vehicles that belong to a second vehicle type that is different from the first vehicle type, where m is an integer that is smaller than n, and 
performs transfer learning in which the at least one second travel history is used for the first driver model to build a second driver model that represents relation between a travel situation and a behavior of each of the m vehicles that belong to the second vehicle type.
Dorum discloses that belongs to a first vehicle type [“a specific type of vehicle” ¶29];
that belongs to a second vehicle type that is different from the first vehicle type [“multiple types of vehicles” ¶29];
from each of n vehicles that belong to the first vehicle type [“a specific type of vehicle” ¶29],
from each of m vehicles that belong to the second vehicle type that is different from the first vehicle type [“multiple types of vehicles” ¶29].
It would have been obvious to one having ordinary skill in the art, having the teachings of Lefevre and Dorum before him before the effective filing date of the claimed invention, to modify the system of Lefevre to incorporate the different models for different vehicles of Dorum.
Given the advantage of providing a specific model for a specific vehicle to improve the accuracy of the models, one having ordinary skill in the art would have been motivated to make this obvious modification.

where n is an integer that is larger than or equal to two,
where m is an integer that is smaller than n, and 
performs transfer learning in which the at least one second travel history is used for the first driver model to build a second driver model that represents relation between a travel situation and a behavior of each of the m vehicles that belong to the second vehicle type.
Weiss discloses where n is an integer that is larger than or equal to two [“when there is a limited supply of target training data” pg. 2, lines 20-21],
where m is an integer that is smaller than n [“when there is a limited supply of target training data” pg. 2, lines 20-21; Note: Transfer learning is used when there is a limited supply of target training data, therefore n is greater than m] , and 
performs transfer learning in which the at least one second travel history is used for the first driver model to build a second driver model that represents relation between a travel situation and a behavior of each of the m vehicles that belong to the second vehicle type [“Transfer learning is used to improve a learner from one domain by transferring information from a related domain.” pg. 1, ¶2].
It would have been obvious to one having ordinary skill in the art, having the teachings of Lefevre, Dorum, and Weiss before him before the effective filing date of the claimed invention, to modify the combination to incorporate transfer learning of Weiss.
Given the advantage of improving a learner from one domain by transferring information from a related domain when there is limited training data in the one domain, 
However, Lefevre fails to explicitly disclose the at least one first detector and the at least one second detector have different detection precisions.
Stenneth discloses the at least one first detector and the at least one second detector have different detection precisions [“receive sensor data from different type of vehicles” ¶1; “sensor data may vary in terms of accuracy, reliability, and relevancy” ¶1; “sensor data from certain vehicles may be considered to be of higher quality” ¶1].
It would have been obvious to one having ordinary skill in the art, having the teachings of Lefevre, Dorum, Weiss, and Stenneth before him before the effective filing date of the claimed invention, to modify the combination to incorporate various types of sensors with various precision levels on different vehicles of Stenneth.
Given the advantage of accounting for various levels of different vehicles, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 3, Lefevre, Dorum, Weiss, and Stenneth disclose the information processing system according to claim 2.
However, Lefevre fails to explicitly disclose wherein the at least one processor, 
when a format of a parameter that represents a surrounding situation detected by the at least one first detector is different from a format of a parameter that represents the surrounding situation detected by the at least one second detector, 

Weiss discloses wherein the at least one processor, 
when a format of a parameter that represents a surrounding situation detected by the at least one first detector is different from a format of a parameter that represents the surrounding situation detected by the at least one second detector, 
converts a format of a parameter of at least one of the at least one first detector and the at least one second detector to generate the at least one first travel history and the at least one second travel history that each include a travel situation represented by a unified format [“to normalize the features in the source and target domains” pg. 25, lines 8-9].
It would have been obvious to one having ordinary skill in the art, having the teachings of Lefevre, Dorum, Weiss, and Stenneth before him before the effective filing date of the claimed invention, to modify the combination to incorporate asymmetric transfer learning of Weiss.
Given the advantage of improving a learner from one domain by transferring information from a related domain, where the domains are asymmetric, when there is limited training data in the one domain, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 4 is rejected on the same ground as claim 3.

Regarding Claim 5, Lefevre, Dorum, Weiss, and Stenneth disclose the information processing system according to claim 2.  Lefevre further discloses wherein the at least one processor 
forecasts a behavior of the vehicle that belongs to the second vehicle type, and the behavior is a behavior related to a parameter that represents a surrounding situation detected by the at least one second detector in the second driver model [“model predictive controller” pg. 921, col. 1, lines 42-43; Fig. 2].

Regarding Claim 6, Lefevre, Dorum, Weiss, and Stenneth disclose the information processing system according to claim 1.
However, Lefevre fails to explicitly disclose wherein the at least one processor includes: 
first processors of the vehicles that belong to the first vehicle type; 
second processors of the vehicles that belong to the second vehicle type; and 
a third processor of a server, 
wherein the first processors transmit, to the server, the at least one first travel history generated by travel of the vehicles that belong to the first vehicle type, 
the second processors transmit, to the server, the at least one second travel history generated by travel of the vehicles that belong to the second vehicle type, and 
the third processor receives the at least one first travel history from the vehicles that belong to the first vehicle type, and receives the at least one second travel history from the vehicles that belong to the second vehicle type.

first processors of the vehicles that belong to the first vehicle type; 
second processors of the vehicles that belong to the second vehicle type; and 
a third processor of a server, 
wherein the first processors transmit, to the server, the at least one first travel history generated by travel of the vehicles that belong to the first vehicle type, 
the second processors transmit, to the server, the at least one second travel history generated by travel of the vehicles that belong to the second vehicle type, and 
the third processor receives the at least one first travel history from the vehicles that belong to the first vehicle type, and receives the at least one second travel history from the vehicles that belong to the second vehicle type [“sets of probe data are collected by probe vehicles. The probe data describes the driving characteristics of the probe vehicles. The sets of probe data are sent to a server or a mobile device for analysis.” ¶6; Note: each vehicle has a processor to collect sensor data and the server would have a processor as well.].
It would have been obvious to one having ordinary skill in the art, having the teachings of Lefevre, Dorum, Weiss, and Stenneth before him before the effective filing date of the claimed invention, to modify the combination to incorporate the distributed processing of Dorum.
Given the advantage of distributed processing, one having ordinary skill in the art would have been motivated to make this obvious modification.


However, Lefevre fails to explicitly disclose wherein the third processor transmits the second driver model built to the second processors.
Dorum discloses wherein the third processor transmits the second driver model built to the second processors [“The server 125 is configured to send the probe data to the mobile device 122 or otherwise directly provide a driver assistance feature based on the modified spline curve.” ¶34].
It would have been obvious to one having ordinary skill in the art, having the teachings of Lefevre, Dorum, Weiss, and Stenneth before him before the effective filing date of the claimed invention, to modify the combination to incorporate the distributed processing of Dorum.
Given the advantage of distributed processing, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 8, Lefevre, Dorum, Weiss, and Stenneth disclose the information processing system according to claim 1.  Lefevre further discloses wherein the at least one processor further 
receives at least one third travel history [“using the history of driving situations” pg. 922, col. 1, line 12],
learns based on the at least one third travel history to build a third driver model [“driver model” pg. 922, col. 1, line 10] that represents relation between a travel situation 
However, Lefevre fails to explicitly disclose from each of k vehicles that belong to a third vehicle type, where k is an integer that is larger than m,
when the at least one processor is informed that the third driver model is selected from the first driver model and the third driver model, 
builds the second driver model by transfer learning in which the at least one second travel history is used for the third driver model.
Dorum discloses from each of k vehicles that belong to a third vehicle type [“a specific type of vehicle” ¶29; “multiple types of vehicles” ¶29].
It would have been obvious to one having ordinary skill in the art, having the teachings of Lefevre, Dorum, Weiss, and Stenneth before him before the effective filing date of the claimed invention, to modify the combination to incorporate the different models for different vehicles of Dorum.
Given the advantage of providing a specific model for a specific vehicle to improve the accuracy of the models, one having ordinary skill in the art would have been motivated to make this obvious modification.
However, Lefevre fails to explicitly disclose where k is an integer that is larger than m,
when the at least one processor is informed that the third driver model is selected from the first driver model and the third driver model, 
builds the second driver model by transfer learning in which the at least one second travel history is used for the third driver model.

when the at least one processor is informed that the third driver model is selected from the first driver model and the third driver model [Note: the third driver model is the third driver model], 
builds the second driver model by transfer learning in which the at least one second travel history is used for the third driver model [“Transfer learning is used to improve a learner from one domain by transferring information from a related domain.” pg. 1, ¶2].
It would have been obvious to one having ordinary skill in the art, having the teachings of Lefevre, Dorum, Weiss, and Stenneth before him before the effective filing date of the claimed invention, to modify the combination to incorporate transfer learning of Weiss.
Given the advantage of improving a learner from one domain by transferring information from a related domain when there is limited training data in the one domain, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 9, Lefevre, Dorum, Weiss, and Stenneth disclose the information processing system according to claim 8.  Lefevre further discloses builds the first driver model and the third driver model [“driver model” pg. 922, col. 1, line 10].
However, Lefevre fails to explicitly disclose wherein the at least one processor 

when the at least one processor determines that the first vehicle type and the third vehicle type are included.
Weiss discloses wherein the at least one processor 
determines whether a plurality of vehicle types that are predetermined and usable for transfer learning include the first vehicle type and the third vehicle type, and 
when the at least one processor determines that the first vehicle type and the third vehicle type are included [“the need for transfer learning occurs when there is a limited supply of target training data. This could be due to the data being rare, the data being expensive to collect and label, or the data being inaccessible. With big data repositories becoming more prevalent, using existing datasets that are related to, but not exactly the same as, a target domain of interest makes transfer learning solutions an attractive approach.” pg. 2, lines 20-25; Note: Those vehicle types would be usable for transfer learning if their data was not rare, not expensive to collect or label, or was accessible.].
It would have been obvious to one having ordinary skill in the art, having the teachings of Lefevre, Dorum, Weiss, and Stenneth before him before the effective filing date of the claimed invention, to modify the combination to incorporate transfer learning of Weiss.
Given the advantage of improving a learner from one domain by transferring information from a related domain when there is limited training data in the one domain, 

Claim 10 is rejected on the same grounds as claim 1.
Claim 11 is rejected on the same grounds as claim 1.
Claim 12 is rejected on the same grounds as claim 1.

Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Other Relevant Prior Art
Fujimori et al. 2015/0371464 discloses various types of sensors which are different in accordance with vehicle grade.
Gruyer et al. From Virtual to Reality: How to Prototype, Test and Evaluate New ADAS: Application to Automatic Car Parking discloses that a great number of vehicles and sensor models are available.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610.  The examiner can normally be reached on Monday - Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123